 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 1 of 20 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JORGE CUAUHTENCO, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  ORIGINAL ESPINAL DELI II CORP.                                  29 U.S.C. § 216(b)
  (D/B/A THE ORIGINAL ESPINAL DELI 2),
  EDWIN ESPINAL, and TEOFILO ESPINAL,                                   ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jorge Cuauhtenco (“Plaintiff Cuauhtenco” or “Mr. Cuauhtenco”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Original Espinal Deli II Corp.

 (d/b/a The Original Espinal Deli 2), (“Defendant Corporation”), Edwin Espinal and Teofilo

 Espinal, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Cuauhtenco is a former employee of Defendants Original Espinal Deli II

Corp. (d/b/a The Original Espinal Deli 2), Edwin Espinal, and Teofilo Espinal.

       2.       Defendants own, operate, or control an American Deli, located at 57-19 Northern

Blvd, Queens, NY 11377 under the name “The Original Espinal Deli 2”.
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 2 of 20 PageID #: 2




       3.      Upon information and belief, individual Defendants Edwin Espinal and Teofilo

Espinal, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the deli as a joint or unified enterprise.

       4.      Plaintiff Cuauhtenco was employed as a sandwich maker, a customer attendant by

taking orders over the phone and in charge of opening and closing the business on Saturdays during

the pandemic at the deli located at 57-19 Northern Blvd, Queens, NY 11377.

       5.      At all times relevant to this Complaint, Plaintiff Cuauhtenco worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Cuauhtenco appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Cuauhtenco the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Cuauhtenco to all other similarly

situated employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Cuauhtenco and other employees to work in excess of forty (40) hours per

week without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       10.     Plaintiff Cuauhtenco now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                   -2-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 3 of 20 PageID #: 3




seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff Cuauhtenco seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Cuauhtenco’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an American Deli located in this district. Further, Plaintiff Cuauhtenco was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Jorge Cuauhtenco (“Plaintiff Cuauhtenco” or “Mr. Cuauhtenco”) is an

adult individual residing in Queens County, New York.

       15.        Plaintiff Cuauhtenco was employed by Defendants at The Original Espinal Deli 2

from approximately September 2018 until on or about July 2, 2020.




                                                     -3-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 4 of 20 PageID #: 4




       16.     Plaintiff Cuauhtenco consents to being a party plaintiff pursuant to 29 U.S.C. §

216(b), and brings these claims based upon the allegations herein as a representative party of a

prospective class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled an American Deli,

located at 57-19 Northern Blvd, Queens, NY 11377 under the name “The Original Espinal Deli 2”.

       18.     Upon information and belief, Original Espinal Deli II Corp. (d/b/a The Original

Espinal Deli 2) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 57-19 Northern

Blvd, Queens, NY 11377.

       19.     Defendant Edwin Espinal is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Edwin Espinal is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Edwin Espinal

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Cuauhtenco, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       20.     Defendant Teofilo Espinal is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Teofilo Espinal is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Teofilo Espinal possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines



                                                  -4-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 5 of 20 PageID #: 5




the wages and compensation of the employees of Defendants, including Plaintiff Cuauhtenco,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       21.     Defendants operate an American Deli located in the Woodside neighborhood in

Queens.

       22.     Individual Defendants, Edwin Espinal and Teofilo Espinal, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Cuauhtenco’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Cuauhtenco, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Cuauhtenco (and all similarly situated

employees) and are Plaintiff Cuauhtenco’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Cuauhtenco

and/or similarly situated individuals.

       27.     Upon information and belief, Individual Defendants Edwin Espinal and Teofilo

Espinal operate Defendant Corporation as either an alter ego of themselves and/or fail to operate



                                                 -5-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 6 of 20 PageID #: 6




Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          28.    At all relevant times, Defendants were Plaintiff Cuauhtenco’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Cuauhtenco, controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for Plaintiff Cuauhtenco’s services.

          29.    In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).



                                                    -6-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 7 of 20 PageID #: 7




       30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       31.     Plaintiff Cuauhtenco is a former employee of Defendants who was employed as a

sandwich maker, a customer attendant by taking orders over the phone, and in charge of opening

and closing the business on Saturdays during the pandemic.

       32.     Plaintiff Cuauhtenco seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                       Plaintiff Jorge Cuauhtenco

       33.     Plaintiff Cuauhtenco was employed by Defendants from approximately September

2018 until on or about July 2, 2020.

       34.     Defendants employed Plaintiff Cuauhtenco as a sandwich maker, a customer

attendant by taking orders over the phone and in charge of opening and closing the business on

Saturdays during the pandemic.

       35.     Plaintiff Cuauhtenco regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       36.     Plaintiff Cuauhtenco’s work duties required neither discretion nor independent

judgment.

       37.     Throughout his employment with Defendants, Plaintiff Cuauhtenco regularly worked

in excess of 40 hours per week.




                                                  -7-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 8 of 20 PageID #: 8




        38.    From approximately September 2018 until on or about March 2020, Plaintiff

Cuauhtenco worked from approximately 7:00 a.m. until on or about 7:00 p.m., Mondays through

Saturdays (typically 72 hours per week).

        39.    From approximately March 2020 until on or about July 2, 2020, Plaintiff Cuauhtenco

worked from approximately 7:00 a.m. until on or about 1:00 p.m., Mondays, Wednesdays and

Fridays, from approximately 7:00 a.m. until on or about 5:00 p.m., Tuesdays and Thursdays, and

from approximately 7:00 a.m. until on or about 7:00 p.m., Saturdays (typically 50 hours per week).

        40.    Throughout his employment, Defendants paid Plaintiff Cuauhtenco his wages in

cash.

        41.    From approximately September 2018 until on or about March 2020, Defendants paid

Plaintiff Cuauhtenco a fixed salary of $890 per week.

        42.    From approximately March 2020 until on or about July2, 2020, Defendants paid

Plaintiff Cuauhtenco $15.00 per hour for all hours worked (including hours worked over 40).

        43.    Plaintiff Cuauhtenco’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

        44.    For example, Defendants required Plaintiff Cuauhtenco to work an additional 20

minutes past his scheduled departure time one day a week, and did not pay him for the additional

time he worked.

        45.    Although defendants granted Plaintiff Cuauhtenco a 30-minute break, Defendants

interrupted it, one day a week, by requiring him to stop eating and get work done.

        46.    Plaintiff Cuauhtenco was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.



                                                  -8-
 Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 9 of 20 PageID #: 9




       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Cuauhtenco regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Cuauhtenco an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Cuauhtenco, in English and in Spanish

(Plaintiff Cuauhtenco’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      50.      Defendants required Plaintiff Cuauhtenco to purchase “tools of the trade” with his

own funds—including ten hats.

                                 Defendants’ General Employment Practices

      51.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Cuauhtenco (and all similarly situated employees) to work in excess of 40

hours a week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      52.      Plaintiff Cuauhtenco was a victim of Defendants’ common policy and practices

which violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him

the wages he was owed for the hours he worked.

      53.      Defendants’ pay practices resulted in Plaintiff Cuauhtenco not receiving payment for

all his hours worked, and resulted in Plaintiff Cuauhtenco’s effective rate of pay falling below the

required minimum wage rate.

      54.      Defendants habitually required Plaintiff Cuauhtenco to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.




                                                 -9-
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 10 of 20 PageID #: 10




      55.      Defendants    willfully   disregarded       and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      56.      Defendants paid Plaintiff Cuauhtenco his wages in cash.

      57.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      58.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Cuauhtenco (and similarly situated individuals)

worked, and to avoid paying Plaintiff Cuauhtenco properly for his full hours worked.

      59.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      60.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Cuauhtenco and other similarly situated former workers.

      61.      Defendants failed to provide Plaintiff Cuauhtenco and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).




                                                  - 10 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 11 of 20 PageID #: 11




      62.      Defendants failed to provide Plaintiff Cuauhtenco and other employees, at the time

of hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      63.       Plaintiff Cuauhtenco brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      64.      At all relevant times, Plaintiff Cuauhtenco and other members of the FLSA Class

were similarly situated in that they had substantially similar job requirements and pay provisions,

and have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records under the FLSA.

      65.      The claims of Plaintiff Cuauhtenco stated herein are similar to those of the other

employees.




                                                  - 11 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 12 of 20 PageID #: 12




                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      66.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      67.       At all times relevant to this action, Defendants were Plaintiff Cuauhtenco’s

employers within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had

the power to hire and fire Plaintiff Cuauhtenco (and the FLSA Class Members), controlled the terms

and conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      68.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      69.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       70.      Defendants failed to pay Plaintiff Cuauhtenco (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      71.       Defendants’ failure to pay Plaintiff Cuauhtenco (and the FLSA Class members) at

the applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      72.       Plaintiff Cuauhtenco (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      73.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.



                                                - 12 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 13 of 20 PageID #: 13




      74.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Cuauhtenco

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      75.       Defendants’ failure to pay Plaintiff Cuauhtenco (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiff Cuauhtenco (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      77.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      78.       At all times relevant to this action, Defendants were Plaintiff Cuauhtenco’s

employers within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to

hire and fire Plaintiff Cuauhtenco, controlled the terms and conditions of his employment, and

determined the rates and methods of any compensation in exchange for his employment.

      79.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Cuauhtenco less than the minimum wage.

      80.       Defendants’ failure to pay Plaintiff Cuauhtenco the minimum wage was willful

within the meaning of N.Y. Lab. Law § 663.

      81.       Plaintiff Cuauhtenco was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW



                                                 - 13 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 14 of 20 PageID #: 14




      82.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      83.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Cuauhtenco              overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      84.       Defendants’ failure to pay Plaintiff Cuauhtenco overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      85.       Plaintiff Cuauhtenco was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      86.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      87.       Defendants failed to pay Plaintiff Cuauhtenco one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Cuauhtenco’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      88.       Defendants’ failure to pay Plaintiff Cuauhtenco an additional hour’s pay for each day

Plaintiff Cuauhtenco’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      89.       Plaintiff Cuauhtenco was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 14 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 15 of 20 PageID #: 15




                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      90.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      91.       Defendants failed to provide Plaintiff Cuauhtenco with a written notice, in English

and in Spanish (Plaintiff Cuauhtenco’s primary language), containing: the rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

the regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as required

by NYLL §195(1).

      92.       Defendants are liable to Plaintiff Cuauhtenco in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      93.       Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      94.       With each payment of wages, Defendants failed to provide Plaintiff Cuauhtenco with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;



                                                 - 15 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 16 of 20 PageID #: 16




the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      95.         Defendants are liable to Plaintiff Cuauhtenco in the amount of $5,000, together with

costs and attorneys’ fees.

                                    EIGHTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      96.         Plaintiff Cuauhtenco repeats and realleges all paragraphs above as though fully set

forth herein.

      97.         Defendants required Plaintiff Cuauhtenco to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      98.         Plaintiff Cuauhtenco was damaged in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Cuauhtenco respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                   - 16 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 17 of 20 PageID #: 17




          (b)   Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Cuauhtenco and the FLSA Class

 members;

          (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Cuauhtenco and the FLSA Class members;

          (d)   Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Cuauhtenco’s and the

 FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

          (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Cuauhtenco and the FLSA Class members;

          (f)   Awarding Plaintiff Cuauhtenco and the FLSA Class members damages for the

 amount of unpaid minimum wage, overtime compensation, and damages for any improper

 deductions or credits taken against wages under the FLSA as applicable;

          (g)   Awarding Plaintiff Cuauhtenco and the FLSA Class members liquidated damages

 in an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

          (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Cuauhtenco;

          (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Cuauhtenco;




                                               - 17 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 18 of 20 PageID #: 18




        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Cuauhtenco;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Cuauhtenco’s compensation, hours, wages and any deductions

 or credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Cuauhtenco;

        (m)     Awarding Plaintiff Cuauhtenco damages for the amount of unpaid minimum wage

 and overtime compensation, and for any improper deductions or credits taken against wages, as

 well as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiff Cuauhtenco damages for Defendants’ violation of the NYLL

 notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)     Awarding Plaintiff Cuauhtenco liquidated damages in an amount equal to one

 hundred percent (100%) of the total amount of minimum wage, overtime compensation, and spread

 of hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

 pursuant to NYLL § 198(3);

        (p)     Awarding Plaintiff Cuauhtenco and the FLSA Class members pre-judgment and

 post-judgment interest as applicable;

        (q)      Awarding Plaintiff Cuauhtenco and the FLSA Class members the expenses

 incurred in this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                 - 18 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 19 of 20 PageID #: 19




 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)    All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

         Plaintiff Cuauhtenco demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        July 22, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 19 -
Case 1:20-cv-03282-CBA-VMS Document 1 Filed 07/22/20 Page 20 of 20 PageID #: 20

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

 60 E 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                 Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       July 8, 2020
 BY HAND




 TO:      Clerk of Court,


 I hereby consent to join this lawsuit as a party plaintiff.
 (Yo, por medio de este documento, doy mi consentimiento para formar parte de la
 demanda como uno de los demandantes.)


Name / Nombre:                                 Jorge Cuauhtenco

Legal Representative / Abogado:                Michael Faillace & Associates, P.C.

Signature / Firma:

Date / Fecha:                                   8 de julio de 2020




                           Certified as a minority-owned business in the State of New York
